DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: recitation of modified surface layer is not supported.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The method set forth states generating an ion beam having a beam energy however the disclosure states The ion beam 115 impacts the surface of the Josephson junction 105, resulting in physical milling (removal) of material (e.g., removal of Al or A1203). Thus while applicant disclosure is specifically drawn to Ion Milling which  a form of etching applicant is only drawn to directing an ion beam which is already known to trim Josephson Junctions. See Applicant own technical database disclosure cited on the ids. DeLuca teaches ion beam implantation for trimming. Applicant claims go far beyond the scope of the disclosure. Not all ion beams are ion milling types. For example dopant implants do not Mill. However applicant claims have the breadth of the latter.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In this instance applicant give a broad genus of ion beam, but the specification is solely drawn to ion milling.
As to claims 11 and 17 Applicant has not set the specifics of how to form the passivation. Applicant gives a vague recitation of In some embodiments, the ion species of the ion beam 115 is chosen to result in chemical milling as well as physical milling, in which the ions chemically react with at least one of the material surfaces of the Josephson junction 105 or the substrate surface to create a passivation layer 125. These material surfaces include the sidewalls and substrate in some embodiments, both near to and further from the Josephson junction. In some embodiments the passivation layer 125 prevents the creation or physiosorption of defects or defect containing materials (such as surface oxides) near or directly on the junction. This passivation layer 125 may have a positive impact on qubit coherence.
However applicant never states how the passivation layer is to be formed. As stated in Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., No. 2008-1248, slip op. (Fed. Cir. March 22, 2010) "a description that merely renders the invention obvious does not satisfy the requirement."  Ariad, at 25.  As stated in MPEP 2163.03 The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 12-20 While there is nothing inherently wrong with such a claim the issue with the claim at hand is one does not know the starting Josephson Junction structure. Would constant repeating the steps of ion milling further improve or deteriorate the device. Thus it is unclear what the final device would be since the initial device is merely a Josephson Junction and the final device is another Josephson Junction. Thus was the Josephson Junction an annealed device a ion implanted device the device stated in the prior art.
Claims 11 and 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant of application applicant does not set forth the how to accomplish the outcome instead merely recites an outcome to a process. The specification does not state how to create the passivation merely state that some ion react but does not state which ones or under what conditions.
MPEP 2173.05 covers functional language: Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.
In comparison, a claim limitation reciting "transparent to infrared rays" was held to be definite because the specification showed that a substantial amount of infrared radiation was always transmitted even though the degree of transparency varied depending on certain factors. Swinehart, 439 F.2d at 214, 169 USPQ at 230. Likewise, the claims in another case were held definite because applicant provided "a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source ‘essentially free of alkali metal’ to make a reaction mixture ‘essentially free of alkali metal’ to produce a zeolitic compound ‘essentially free of alkali metal.’" In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 293 (Fed. Cir. 1983).
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.


 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20  is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Admitted prior art.
AS to claims 12-20, Applicant recites a product by process. Applicant set forth that the structure is known (Ex parte Shirley et al Appeal 2009-2352 Application 10/765,481). Specifically laser annealed Josephson Junctions are known in the art Applicant is describing a method for improving the prior art. However applicant has not shown that the generic method improves all devices and under all conditions MPEP 716.02 set forth how to show unexpected. Special attention is drawn to 716.02d
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
There will be no ions since it is a laser. 
It is also noted that even an non-annealed device would read on the claim since applicant has not shown a commensurate scope compared to the claims and specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art in view of Clark (4490901).

As to claims 1 and 12, Admitted prior art teaches  a Frequency tunable transmon qubits, such as the ones presented in this study, are used to adjust the frequency de-tuning during operation. Nevertheless, these types of transmon qubits suffer from low coherence times due to their susceptibility to flux noise. Hence, fixed frequency transmon qubits are desirable, however their qubit frequency needs to be adjusted externally. Post-fabrication trimming of fixed frequency transmon qubits to achieve the desired individual resonance frequencies could alleviate these problems. 
To date, post fabrication frequency trimming of fixed frequency transmon qubits has only been shown with local laser annealing of the Josephson junction. This reduces the qubit frequency but can also deposit dirt on the chip surfaces.
 Clark teaches A method for modifying a resonant frequency of a quantum device, comprising: generating an ion beam having a beam energy (figure 1); and exposing a surface of the quantum device to the ion beam for an exposure time (this is inherent), wherein the ion beam is incident onto the quantum device at an oblique angle that is less than 90 degrees as measured from the surface of the quantum device (7 degree from the wafer normal preferred embodiment), 
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to replace the laser trim with an ion beam trim to reduce dirt in the device.

b.	As to claim 2 and 13, Clark does not teach 30 degrees however 30 degrees was known to avoid shadowing (the ions hitting other elements) and to improve depth control.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to implant at angle of 30 degree to avoid shadowing while controlling the depth of the implant.
The result must be the same or applicant has written description problem thus there will be no ion at 10nm or less
c.	As to claim 3 and 14, Admitted prior art teaches a qubit.
d.	As to claim 4-6, 15, 16 As to claim 5 Clark teaches further comprising focusing the ion beam to a region smaller than a size of the surface of the quantum device, wherein exposing the surface comprises exposing a selected portion of the quantum device such that another portion of the quantum device remains unexposed they are only exposed to the tunnel junction.
Admitted prior art does not explicitly teach wherein the quantum device is a qubit chip comprising a plurality of qubits, each qubit comprising a Josephson junction, and wherein the exposing simultaneously exposes the surface of the quantum device proximate to each said Josephson junction of the plurality of qubits to modify the property of each Josephson junction.
However qubit devices are known to be at last 50 qubits and the desire is for more.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide a plurality of qubits and trimming each according to Clarks method to allow for a full functional quantum device. This inherently implies a step of further comprising at least one of directing the ion beam and moving the quantum device to selectively expose portions of the quantum device. 
Since they are all implanted they all over modified surfaces to the same depths
e.	As to claim 7 19, Clark teaches wherein the property of the Josephson junction is an electrical resistance of the Josephson junction, wherein the resonant frequency of the quantum device is modified by the ion beam increasing the electrical resistance of the Josephson junction.
f.	As to claim 8, Clark does not teach .1 to 10 keV however such energies were known and lower energy would ensure less damage to the tunnel region.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to implant at an energy of .1 keV to 10 keV to ensure less damage in the insulator.
g.	As to claims 9-11 and 20 though Clark teaches  Boron Clark does not limit the material. 
Ar, Ne, SF5, CF4, HBr, and Cl2 are all commonly used in device fabrication.
Thus it would have been obvious to try other ions Ar, Ne, SF5, CF4, HBr, and Cl2.
Based on the improved results it of the implant/ion beam it would have been obvious to one of ordinary skill in the art at the time of Filling to use an ion  having:   Ar, Ne, SF5, CF4, HBr, and Cl2 to allow other well known ions to be used to trim the device. Removal would be inherent. As well as the passivation layer formed after.
h.	As to claim 18 Clark does not teach .1 to 10 keV however such energies were known and lower energy would ensure less damage to the tunnel region.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to implant at an energy of .1 keV to 10 keV to ensure less damage in the insulator.
Further Clark does not teach .1 to 10 keV however such energies were known and lower energy would ensure less damage to the tunnel region.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to implant at an energy of .1 keV to 10 keV to ensure less damage in the insulator.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896